The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 9-10 of current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No 10586480.  



   See the comparison bellow: 


 
Claims  of the Patent 
10586480
Claims  of the current application 
16745315  
Claim 1:


1. An apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines,

 a plurality of data lines and a plurality of pixel circuits, 


a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively, and the apparatus comprises: 

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods, wherein each of the frame periods comprises a plurality of display data periods, wherein the display period further comprises a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; 

and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; and wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits, and the sensing circuit is not configured to sense the corresponding pixel circuit.
Claim 6:
Corresponding to claim 10 of the current Application.

 




Claims  of the Patent 10453368,     
Claim 1
 Claim 9:
9. An apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines, 

a plurality of data lines and a plurality of pixel circuits,

 a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively, and the apparatus comprises: 

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods, wherein each of the frame periods comprises a plurality of display data periods, wherein the display period further comprises a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; 




and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and 



   

10. The apparatus as claimed in claim 9, wherein the source driving circuit is configured to control the pixel circuit to receive the display data or the test data. 







Claims   of the current application 16745315  
Claim 9:
9. An apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines, 

a plurality of data lines and a plurality of pixel circuits,

 a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively, and the apparatus comprises: 

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods, wherein each of the frame periods comprises a plurality of display data periods, wherein the display period further comprises a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; 




and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of pixels. 




 Claims  of the Patent 10210783  

Claim 1   
 Claims  of the current application 16745315  
Claim 9:
9. An apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines, 

a plurality of data lines and a plurality of pixel circuits,

 a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively, and the apparatus comprises: 

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods, wherein each of the frame periods comprises a plurality of display data periods, wherein the display period further comprises a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; 




and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of pixels. 


Claims of the Patent 10068528.   

Claim 1
Claims  of the current application 16745315  
Claim 9
9. An apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines, 

a plurality of data lines and a plurality of pixel circuits,

 a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively, and the apparatus comprises: 

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods, wherein each of the frame periods comprises a plurality of display data periods, wherein the display period further comprises a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; 




and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of pixels. 





Although the claims at issue patents are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology. 

Based on the comparison above, claim 1, 6 of Patent Numbers10586480, and claim 1 of PatentNumbers  10453368, 10210783 and 10068528 discloses the claim limitation of current Application 16745315 except the limitations “ wherein each of the test data periods is arranged for test a predetermined number of pixels “. 
However, the limitations are obvious in the claims of the above described Patents. Since in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit (see claim 1 of above patens), therefore each of the test data periods could be arranged for test a predetermined number of pixels.  

3.	Claims 1-8 are allowed. 
Reasons for allowance:
Regarding claims 1 and 8:
Kown (US 20090027376 A1)  discloses an apparatus for sensing a display panel (Fig. 2), wherein the display panel comprises a plurality of scan lines (S11-S2n), a plurality of data lines  (D11-Fm) and a plurality of pixel circuits (142), a data input terminal (120) and a gate terminal (110) of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively ([0049]), and the apparatus comprises:

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods ([0055]). 
Komiya (US Pub. No: 20110279436 ) discloses a gate driving circuit (300) coupled to the scan lines ([Fig. 1]), wherein in a test data period (test current supply period) within the corresponding scan-line period, a sensing circuit (300) controls the corresponding pixel circuit to receive test data ([0061]).

Hsu (US 20110063281 A1) discloses wherein the gate driving circuit (130) ([0027]).
However, the closest art of record singly or in combination fails to teach or suggest the limitations “a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; and 
a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of pixels, wherein the predetermined number of pixels comprises one or more lines of pixels, and each of the test data periods is arranged for testing different pixels  (see Applicant’s Fig. 13)” with all other limitations as recited.

Inquiry
4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692